Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking element and control unit of claim 6 and display unit and data processing unit of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: rotation direction D.  
The drawings are objected to because:
the dot representing transponder 11 is insufficiently large to distinguish it from the end of the reference line;
the person 10 appears to be backward inf figure 3 and the lower portion of figure 5, i.e. the back of the person is toward the exit region A so it appears that the person entered from the exit region.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally indefinite, failing to conform with current U.S. practice.  They appear to be a translation into English from a foreign document and are replete with errors, in particular a large quantity of antecedent errors.  The following is a non-comprehensive list of errors; applicant is advised to thoroughly review the claims for additional issues.
Claim 1 includes the limitation “a reading unit for wireless reading of data from transponders” in line 6.  It is unclear if the data and transponders are positively recited r if the limitation is intended solely to indicate the function performed by the electronic reading unit, i.e. the unit reads data.  This causes antecedent issues in later claims, as further detailed below.

Claim 2 includes the limitations “the door leaves”, “the respective door leaf”, and “a door leaf”.  It is unclear if these various door leaves are part of the previously recited “at least three door leaves” or not.  Consistent terminology must be used so reference back to the initial limitation (at least three door leaves) must be made (e.g. a first door leaf of the at least three door leaves).
Claim 2 includes the limitation “a passage space of the revolving door”.  Earlier in the claim the passage space was defined by door leaves so it is unclear if the revolving door refers to the overall structure or was meant to be some manner of door leaves.
Examiner notes that both claims 2 and 3 are directed towards the door leaves and seem to require four door leaves.  As the initial limitation requires only three door leaves, claims 2 and 3 must clearly define at least three as four in order to claim four door leaves.
Claim 3 includes the limitation “a pair of door leaves” in lines 2-3.  It is unclear if this is the same pair of door leaves recited in claim 1 or not.
Claim 4 includes the limitation “a rotation direction element which is constructed to determine a rotation direction”.  There appears to be a translation issue as the term “limitation” is not synonymous with the term “determine” and “limitation” would imply the unit limits the rotation in a direction, i.e. the door can only rotate so far in a direction.  It appears that the unit does not limit the rotation but only selects which direction the door can rotate (clockwise or counterclockwise).
Claim 6 includes the limitation “the access” in line 7.  There is insufficient antecedent basis for this limitation.
Claim 6 includes the limitation “the presence” in lines 8.  There is insufficient antecedent basis for this limitation.

Claim 8 includes the limitation “release the passage from the entry side to the exit side and block the passage from the exit side” in lines 2-4.  The use of antecedent “the” in front of “passage” appears to imply passage is used as a noun not a verb.  As such, the first recitation of “the passage” lacks antecedent basis.  Further, it is unclear how the passage (noun) is released or blocked as to block a passage would require some sort of physical structure like a wall or door.  If passage was not meant as a noun but instead is meant as a verb, then antecedent terms should not be used.  Further, if passage though the door in a certain direction is not allowed (e.g. by not allowing rotation of the door when someone approaches from the exit side) then the more accurate term is “prevent” rather than “block”.  Similarly, if passage though the entry side is based on authorization by the access control unit then the more accurate term would be “permit” or “allow” rather than “release”.
Claim 9 raises issues similar to claim 1 as well as claims 2 and 3.
Also, claim 9 raises clarity issues due to formatting.  As the claim is directed to an arrangement comprising two doors, each of which is defined, and then followed by more details of the arrangement as a whole but the claim is punctuated only by commas it is difficult to determine where the description of the doors ends and the arrangement begins.  Examiner suggests moving the first and second doors to a new line to better indicate they are a structure defining the arrangement and the use of semi-colons rather than commas to indicate the end of a relate clause, i.e. commas can be used within the clause defining the doors but the clause should end with a semi-colon as should the clauses defining details of the arrangement.
Claims are examined as best understood in view of the errors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5886634 to Muhme (hereinafter Muhme) in view of US PG Pub 2015/0314983 to Saari (hereinafter Saari) and DE 202005014179 to Rewe-Zentral AG (hereinafter Rewe).
Regarding claim 1, the revolving door is shown in Muhme in the embodiment of figure 1 (with generic figures 3-5) with a rotatable door leaf element (leaf portion of door 16) which has at least three door leaves (four leaves shown in figure 1) which are fitted to a vertical centre axle and an electronic reading unit (18) for wireless reading of data from transponders (20), wherein the electronic reading unit (18) is orientated towards a reading space delimited a pair of door leaves.
However, Muhme is silent as to a wall and does not teach electromagnetic shielding for a reading unit.
A revolving door wall is shown in Saari in figures 1-2 where revolving door (130) has two part-circular walls (unnumbered but shown in figures 1 and 2) around door leaves (133).
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the curved walls of Saari because curved walls around the door leaves of a revolving door provided the known benefit of limiting drafts through the revolving door.

It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the electromagnetic shielding of Rewe because the electromagnetic shield limits interference with the reader as taught in page 2 of the translation included herewith. 
Regarding claim 7, a display unit (with 40) and a data processing unit (with 36,38) connected to the display unit where the data processing unit displays on the display objects (12) having transponders (22) which are associated with a user (14) for entry into the revolving door are shown in Muhme.  However, the display is remote and not at the region of the revolving door.  A display at the entry region of the door is shown in Saari in figures 1 and 2 where revolving door (130) has displays (134) for conveying information to a person (170) in the region of entry of the door (130).  It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme, having the curved walls of Saari and the electromagnetic shielding of Rewe, with the door region display of Saari because the display of access and object info on the remote display in Muhme would also be useful to the local user.
Regarding claim 8, the door (16) of Muhme is a one way door (i.e. only allows exit).

Claims 2, 3, and 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhme, Saari, and Rewe as applied to claims 1, 7, and 8 above, and further in view of US patent 7104008 to Yokotachi (hereinafter Yokotachi).
Regarding claims 2 and 3, Muhme does not show the partition walls forming mutually opposing passage spaces.  This is shown in Yokotachi in figures 1-7W where door leaf element (5a) has two mutually opposing passage spaces delimited by opposing partition walls (4a) such that the space (figure 
Regarding claim 5, Muhme does not teach a sealing element.  This is shown in Yokotachi in figures 1-7E where the door element has a seal (6) between door and wall (9).  When provided to the revolving door of Muhme having the shielding of Rewe the sea would be electromagnetic to allow for the shielding of the reading area.  It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme, having the curved walls of Saari and the electromagnetic shielding of Rewe, with the seal of Yokotachi because seals provided the known benefit of limiting gaps between moving panels and fixed panels.

Claim 4, as best understood, is is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhme, Saari, and Rewe as applied to claims 1, 7, and 8 above, and further in view of US patent 4627193 to Schwarz (hereinafter Schwarz).
Regarding claim 4, Muhme is silent as to whether the door can rotate direction can be selected.  Rotation direction selection is shown in Schwarz in figures 1-17D where door (20) can be selectively rotated in either direction (see step 154).  It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme, having the curved walls of Saari and the electromagnetic shielding of Rewe, with the selectable rotation direction of Schwarz because the selectable direction can allow for increased safety, e.g. to eliminate pinching.

6, as best understood, is is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhme, Saari, and Rewe as applied to claims 1, 7, and 8 above, and further in view of US PG Pub 2009/0119995 to Kucer (hereinafter Kucer).
Regarding claim 6, an access control unit (18) granting access/allowing a person (12) to move through door (16) based on the ID (20) of the person (120 and a locking unit (32) are shown in Muhme.  However, Muhme does not teach a person detector initiating locking.  Incorrect direction person detection induced locking is shown in Kucer in figures 1-15 where barriers (10) lock based on a person detector (14) determining a person is trying to go the wrong way (i.e. a person is on the opposite side of the entry side).  It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme, having the curved walls of Saari and the electromagnetic shielding of Rewe, with the person detecting lock feature of Kucer because the door movement prevention based on a person being the wrong direction prevents unwanted or unauthorized use of the door.

Claim 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhme in view of Saari, Rewe, and US patent 9098054 to Byrd (hereinafter Byrd).
Regarding claim 9, the room access arrangement is shown in Muhme in the embodiment of figure 1 (with generic figures 3-5) with a rotatable door leaf element (leaf portion of door 16) which has at least three door leaves (four leaves shown in figure 1) which are fitted to a vertical centre axle, and an electronic reading unit (18) for wireless reading of data from transponders (20), wherein the electronic reading unit (18) is orientated towards a reading space delimited a pair of door leaves.
While the door (16) of Muhme is disclosed only as an exit, i.e. t is a one way door, Muhme is silent as to matching entry and exit members.

It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the paired entry and exit members of Byrd because entries and exits have varying security and access protocols and having separate gates or doors allows each door to have a dedicated protocol (i.e. only entry protocol or only exit protocol).
However, Muhme is silent as to a wall and does not teach electromagnetic shielding for a reading unit.
A revolving door wall is shown in Saari in figures 1-2 where revolving door (130) has two part-circular walls (unnumbered but shown in figures 1 and 2) around door leaves (133).
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the curved walls of Saari because curved walls around the door leaves of a revolving door provided the known benefit of limiting drafts through the revolving door.
Electromagnetic shielding for a reading unit is shown in Rewe in figures 1- where walls (1 and 2) have electromagnetic shielding (S) around a reading area (D) of a reading unit (A1) for wireless reading of data from transponders (T).
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the electromagnetic shielding of Rewe because the electromagnetic shield limits interference with the reader as taught in page 2 of the translation included herewith. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak